Citation Nr: 1814364	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicide agents or secondary to diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicide agents or secondary to diabetes mellitus, type II.

4. Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicide agents or secondary to diabetes mellitus, type II.

5. Entitlement to service connection for vitiligo.

6. Entitlement to service connection for a thoracolumbar spine condition (claimed as degenerative joint disease).

7. Entitlement to service connection for a right knee condition (claimed as arthritis).

8. Entitlement to service connection for a left knee condition (claimed as arthritis).

9. Entitlement to service connection for a right hip condition (claimed as arthritis).

10. Entitlement to service connection for a bilateral hand condition (claimed as arthritis).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a Board hearing in his January 2011 substantive appeal.  In a September 2016 letter, the Veteran was notified that his video conference hearing was scheduled for October 2016.  The hearing notice also advised that many hearings are scheduled for the same time slot and that he should be prepared to wait for up to several hours, if necessary, for the hearing to begin.  Moreover, the hearing notice addressed the consequences of failing to report for the scheduled hearing.  Although he apparently reported to the RO for his scheduled October 2016 hearing, he left before his case was called because the wait was too long.  See October 2016 statement; VACOLS (hearing notes).  Therefore, he failed to report for his scheduled hearing.  The Board finds that the Veteran's stated reasoning for leaving the hearing site before his scheduled hearing does not constitute good cause.  

In an October 2016 statement received the same day as the scheduled Board hearing, the Veteran requested another Board hearing date, citing the long wait time on his originally scheduled hearing date.  As explained above, the Veteran already had the opportunity to present testimony at the Board hearing that was scheduled for October 2016, but he chose to leave before his case was called.  The Board recognizes the frustration that the Veteran experienced while waiting for his case to be called after other veterans' hearings.  However, this does not constitute good cause for another Board hearing date.  He provided no reason as to why he could not wait, such as a pending appointment or some other situation requiring he leave the RO; he simply stated that he had waited a few hours but there were still other veterans before him.  Moreover, scheduling another hearing would result in exactly the same situation as previously, as VA schedules multiple hearings for specific times throughout the day.  The Veteran cannot have his own dedicated hearing time.  Also, the Board notes that the Veteran requested another hearing at a more convenient location, but the Board notes that the proposed city in Ohio does not have a VA Regional Office.  Hearings are held at VA's Regional Offices.  Because the Veteran has not provided good cause supporting his request to reschedule a second Board hearing, the motion is denied.  

The record contains evidence not yet considered by the AOJ.  However, the Veteran's representative indicated in December 2017 correspondence that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Therefore, remands of the issues decided below are not necessary.

A July 2002 rating decision, in pertinent part, denied service connection for diabetes mellitus, type II and declined to reopen the previously denied issue of entitlement to service connection for bilateral knee arthritis.  The Veteran did not submit a notice of disagreement or new and material evidence within one year and the July 2002 rating decision became final.  When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c).  Here, in early 2009, the RO obtained the Veteran's complete service treatment records and associated them with the claims file.  See National Personnel Records Center (NPRC) response to RO request (noting January 2009 completion date).  These service records existed prior to the July 2002 rating decision but were not previously of record - which the RO expressly acknowledged in a December 2008 deferred rating - and they are pertinent to these service connection claims.  Accordingly, VA will reconsider the claims, rather than require the submission of new and material evidence.  See 38 C.F.R. § 3.156(c)(1), (2).  The Board has characterized these respective issues on the cover page accordingly.

The issue of entitlement to service connection for sarcoidosis was previously on appeal.  Most recently, the RO issued a March 2016 statement of the case (SOC) confirming and continuing the previous denial of that claim.  However, the Veteran failed to perfect an appeal.  Therefore, that issue is not presently before the Board.  

While some of the Veteran's service records are illegible, they were marked by the "Best Copy" stamp.  Thus, further efforts to obtain new scans would be fruitless.

The following service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): diabetes mellitus, type II; peripheral neuropathy of the bilateral lower extremities; CAD; thoracolumbar spine condition; and right knee condition.


FINDINGS OF FACT

1.  The Veteran has no current diagnosis of peripheral neuropathy or another neurological condition of either upper extremity.  

2. The Veteran's vitiligo was not the result of an injury or disease incurred in active duty service.

3. The Veteran has no current diagnosis of a left knee condition (to include arthritis).

4. The Veteran has no current diagnosis of a right hip condition (to include arthritis).

5. The Veteran has no current diagnosis of a bilateral hand condition (to include arthritis). 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for vitiligo have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a left knee condition have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for a right hip condition have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. The criteria for service connection for a bilateral hand condition have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided in the December 2010 SOC and will not be repeated here in full. 

For the reasons discussed below, the following claims on appeal are denied.


I. Service Connection for Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper extremities.  He contends that he has a current neurological diagnosis manifesting as feelings of numbness and loss of strength in both hands.  He attributes these symptoms to alleged herbicide exposure during service, or alternatively, to his currently non-service connected diabetes mellitus, type II.  See, e.g., May 2007 lay statement and informal claim; September 2017 brief.  (To the extent that the Veteran suggests that he has bilateral hand arthritis, that orthopedic issue is addressed in the separate decision below).

After a full review of the record, the Board finds that the claim must be denied because the Board finds that he has not been diagnosed with peripheral neuropathy (or any other neurological disability) of either upper extremity during the appeal period.  Thus, he has no upper extremity disability for which service connection may be granted.   

The evidence of record does not support a finding that the Veteran has had peripheral neuropathy of either upper extremity at any time during the appeal period.  The evidence shows that he made at least one isolated report of upper extremity symptoms to a post-service medical provider.  See March 2007 non-VA note (noting complaints of left hand numbness).  However, that provider did not find that this constituted a symptom or manifestation of peripheral neuropathy.  To the contrary, that provider affirmatively found "no acute illness."  Moreover, another non-VA provider competently found normal extremities upon physical examination during the appeal period.  See February 2008 non-VA treatment record.

The Veteran is competent to report his current upper extremity symptoms such as pain or feelings of numbness.  However, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for upper extremity symptoms such as pain or feelings of numbness alone.  

Additionally, while lay persons are competent to provide opinions on some medical issues, diagnosing a current neurological disability is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report upper extremity symptoms such as pain, he is not competent to self-diagnose a current neurological condition such as peripheral neuropathy.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, to the extent that the Veteran attributes his current upper extremity symptoms to a neurological condition such as peripheral neuropathy, the Board finds that he has no current disability for which service connection may be granted.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


II. Service Connection for Vitiligo

The Veteran seeks service connection for vitiligo, which he contends is related to service.  He reports that he has experienced this condition for many years.  See May 2007 lay statement and informal claim.  

The Board concedes that the Veteran currently has vitiligo.  See November 2007 private treatment record (diagnosing vitiligo); see also February 2008 private treatment record (noting vitiligo upon examination of the skin).  However, the Board finds that service connection is not warranted.  The weight of the most competent and probative evidence does not support a finding that his current vitiligo was incurred in or is related to service.

Initially, vitiligo is not listed among the conditions to which the chronic disease presumption provisions apply.  Accordingly, the Board need not address whether he is entitled to presumptive service connection under those provisions.  See 38 C.F.R. § 3.309(a).  For the same reason, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Veteran's service treatment records are negative for any reference to vitiligo symptoms, treatment, or diagnoses.  Indeed, multiple reports of medical examination consistently noted his skin lymphatics were normal, including upon separation.  See, e.g., January 1973, October 1974, October 1980, August 1986, December 1987 (separation) reports of medical examination.  Moreover, he affirmatively denied skin issues in multiple reports of medical history, including upon separation.  See, e.g., October 1974, October 1980, August 1986, December 1987 (separation) reports of medical history.  The Board recognizes that various reports of medical examination noted scars; however, none of those reports indicated that such scars constituted vitiligo symptoms.  

In the few post-service medical records referencing his history of or current vitiligo (summarized above), none of those medical providers suggested that this dermatological condition may be related to service in any way.  Moreover, the Veteran has made vague statements suggesting that he has had vitiligo for many years.  See May 2007 statement / informal claim (reporting loss of skin pigment "for many years"); see also November 2007 non-VA treatment record (noting report of vitiligo "for years").  However, he did not expressly state in these reports of his medical history that he attributed his current vitiligo to service or that he has experienced symptoms since service.  The first references to this condition of record are in Madigan Army Medical Center treatment records from the mid-1990s, about seven years after separation from active duty.  While they suggest that this condition may be related to sun exposure, they do not suggest that such exposure was specifically during active duty service (and the Veteran did not attribute his skin symptoms to service then).

Furthermore, to the extent that the Veteran contends he has had vitiligo symptoms since service in support of a direct service connection theory, the Board does not find that contention credible.  Although he brought prior service connection claims in the late 1990s and early 2000s, he did not bring a vitiligo claim at either of those times.  Had he indeed experienced vitiligo symptoms since service, it is reasonable to expect that he would have done so.

The Board recognizes the Veteran's contention that his current vitiligo is related to active duty service and that he is competent to report current skin symptoms such as pigmentation issues.  However, he is not competent to conclude that his current skin symptoms are due to his current diagnosis of vitiligo (as opposed to his other skin diagnoses of record, including eczema), or that such skin symptoms are related to service.  Dermatological issues are not amenable to lay opinions on etiology.  Therefore, the Board finds that the lay statements of record cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


III. Service Connection for a Left Knee Condition

The Veteran seeks service connection for a left knee condition (claimed as arthritis).  He and his representative contend that he has a current left knee orthopedic condition that is related to his working conditions while serving aboard various vessels during his long Navy career, which involved climbing up and down ladders.  See, e.g., May 2007 lay statement and informal claim; September 2017 brief.  (To the extent that the Veteran suggests that he has peripheral neuropathy of the bilateral lower extremities, that separate neurological issue is addressed in the remand below.)

After a full review of the record, the Board finds that the claim must be denied because the Board finds that he has not been diagnosed with a current left knee condition.  Thus, he has no current left knee disability for which service connection may be granted.   

The evidence of record does not support a finding that the Veteran has a current left knee disability.  The Board recognizes that he has reported bilateral knee pain to various post-service medical providers.  See August 2000 non-VA note; see also May 2001 non-VA orthopedic clinic note.  However, there is no competent medical evidence of record showing that he has been diagnosed with a left knee condition, including arthritis, during the appeal period.  To the contrary, at least one medical provider competently found normal extremities upon physical examination during the appeal period.  See February 2008 non-VA treatment record. 

The Veteran is competent to describe current symptoms such as pain.  However, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez, supra.  Accordingly, service connection cannot be granted for symptoms of left knee pain alone.  

Additionally, while lay persons are competent to provide opinions on some medical issues, diagnosing a current orthopedic or joint disability is outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Although the Veteran is competent to report left knee symptoms such as pain, he is not competent to self-diagnose a current orthopedic condition such as arthritis.  Moreover, the Board finds that a few post-service medical records' references to arthritis of the "knees" appear to be based upon the Veteran's reports of his own medical history, as opposed to a clinical evaluation, imaging, or other competent medical evidence.  Accordingly, the Board affords such lay reports of a current left knee diagnosis (including arthritis) no probative value.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, supra.  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, supra; Brammer, supra.  

In summary, to the extent that the Veteran attributes his current left knee symptoms to an orthopedic diagnosis such as arthritis, the Board finds that he has no current left knee disability for which service connection may be granted.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


IV. Service Connection for a Right Hip Condition

The Veteran seeks service connection for a right hip condition (claimed as arthritis).  He and his representative contend that he has a current right hip orthopedic condition that is related to his working conditions while serving aboard various vessels during his long Navy career, including climbing up and down ladders.  See, e.g., May 2007 lay statement and informal claim; September 2017 brief.  (To the extent that the Veteran suggests that he has peripheral neuropathy of the bilateral lower extremities, that separate neurological issue is addressed in the remand below.)

After a full review of the record, the Board finds that the claim must be denied because the Board finds that he has not been diagnosed with a current right hip condition.  Thus, he has no current right hip disability for which service connection may be granted.   

The evidence of record does not support a finding that the Veteran has a right hip disability.  The Veteran has made at least one isolated report of right thigh symptoms to a post-service medical provider.  See March 2007 non-VA treatment record (noting report of right thigh "burning").  However, there is no competent medical evidence of record showing that he has been diagnosed with a right hip condition, including arthritis, during the appeal period.  To the contrary, at least one medical provider competently found normal extremities upon physical examination during the appeal period.  See February 2008 non-VA treatment record. 

The Veteran is competent to describe current symptoms such as feelings of burning or pain.  However, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez, supra.  Accordingly, service connection cannot be granted for symptoms of right hip pain alone.  

Additionally, while lay persons are competent to provide opinions on some medical issues, diagnosing a current orthopedic or joint disability is outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Although the Veteran is competent to report right hip symptoms such as pain, he is not competent to self-diagnose a current orthopedic condition such as arthritis.  Accordingly, the Board affords the Veteran's and his representative's lay statements suggesting that he has a current right hip diagnosis such as arthritis no probative value.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, supra.  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, supra; Brammer, supra.

In summary, the Board finds that the Veteran has no current right hip disability for which service connection may be granted.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


V. Service Connection for a Bilateral Hand Condition (Claimed as Arthritis)

The Veteran seeks service connection for a bilateral hand condition (claimed as arthritis).  He contends that he has a current, bilateral orthopedic condition of the hands that is related to his Navy duties as a Machinist Mate, which involved mechanical work on ship engines.  See, e.g., May 2007 lay statement and informal claim; September 2017 brief.  (To the extent that the Veteran suggests that he has peripheral neuropathy of the bilateral upper extremities, that separate neurological issue was addressed in the decision above.)

After a full review of the record, the Board finds that the claim must be denied because the Board finds that he has not been diagnosed with a current bilateral hand condition, to include arthritis.  Thus, he has no current bilateral hand disability for which service connection may be granted.   

The evidence of record does not support a finding that the Veteran has a current diagnosis of a bilateral hand disability.  The Veteran has made a few isolated reports of hand symptoms to post-service medical providers.  See January 2000 non-VA treatment record (referencing complaints of left ring finger pain into palm and forearm); see also March 2007 non-VA treatment record (noting complaints of left hand numbness).  Although the January 2000 medical provider diagnosed tendonitis, there is no competent medical evidence of record that he has been diagnosed with a chronic, current bilateral hand condition, such as arthritis, during the appeal period beginning in May 2007.  To the contrary, at least one medical provider competently found normal extremities upon physical examination during the appeal period.  See February 2008 non-VA treatment record.

The Veteran is competent to describe current symptoms such as pain.  However, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez, supra.  Accordingly, service connection cannot be granted for symptoms of bilateral hand pain alone.  

Additionally, while lay persons are competent to provide opinions on some medical issues, diagnosing a current orthopedic or joint disability is outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Although the Veteran is competent to report bilateral hand symptoms such as pain, he is not competent to self-diagnose a current orthopedic condition such as arthritis.  Accordingly, the Board affords the Veteran's and his representative's lay statements suggesting that he has a current bilateral hand diagnosis such as arthritis no probative value.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, supra.  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, supra; Brammer, supra.

In summary, the Board finds that the Veteran has no current bilateral hand disability for which service connection may be granted.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


VI. Duties to Notify and Assist

The Veteran's representative suggests that the duty to assist has not been satisfied to the extent that the Veteran was not afforded VA examinations and medical opinions regarding the issues denied above.  See 2017 appellate brief.  The Board rejects that contention for the following reasons.

VA's duty to assist a veteran in obtaining evidence necessary to substantiate a claim includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA is not required to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

Here, most of the service connection claims addressed in the decisions above (specifically, the bilateral upper extremity peripheral neuropathy, left knee, right hip, and bilateral hands claims) were denied due to the lack of competent evidence of a current disability during the appeal period.  Moreover, as to each of those claims, the evidence did not show persistent or recurrent symptoms of a disability.  Therefore, the first McLendon prong was not satisfied as to each of those claims.  In the Veteran's May 2007 statement/informal claim and the representative's 2017 brief, no specific medical evidence was cited in support of the conclusory proposition that the Veteran had competent medical diagnoses during the appeal period for his alleged diagnoses of upper extremity peripheral neuropathy, a left knee orthopedic condition (such as arthritis), a right hip orthopedic condition (such as arthritis), or a bilateral hand orthopedic condition (such as arthritis).

Furthermore, the Veteran's and his representative's conclusory, generalized lay statements suggesting a nexus between his current vitiligo and service are not enough to entitle him to a medical examination for that claim under § 5103A(d)(2)(B).  See Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Regarding the vitiligo claim denied above, there is no competent evidence suggesting that this condition was incurred in or may be associated with service.  Moreover, the Veteran's lay contentions on these points are minimal and very vague.  Therefore, even under the low threshold of McLendon, VA examinations are not warranted for the claims denied above, contrary to the representative's contentions.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for vitiligo is denied.

Service connection for a left knee condition is denied.

Service connection for a right hip condition is denied.

Service connection for a bilateral hand condition is denied.


REMAND

The Board finds that VA's duty to assist has not been satisfied as to the following service connection claims on appeal: diabetes mellitus, type II; peripheral neuropathy of the bilateral lower extremities; right knee degenerative joint disease; thoracolumbar spine condition; and CAD.  Therefore, a remand of those issues is necessary for further development.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter inquiring about the following (and affording them a reasonable time to respond):

a. Ask whether the Veteran underwent any relevant medical care for the disabilities at issue in the remanded claims at a VA medical facility other than Chillicothe, Ohio VA Medical Center (VAMC) prior to August 2011.  See October 1988 Columbus VAMC appointment list (noting he was a "no show" at October 1988 cardiology appointment, and referencing other 1988 and 1989 appointments).

b. Ask the Veteran and his representative to specify in detail and in writing the estimated timeline and locations of all legs of the Veteran's alleged travel itinerary from the USS Gridley (DLG-21) (PAC-FLT, San Diego, California) to the USS Camden (AOE-2) in approximately January 1975.  The response should specify all known details regarding the leg involving a "COD" plane that allegedly stopped in Saigon, Vietnam to refuel, when the Veteran contends he de-planed.

2. After completing Step 1 above to the extent possible, contact all appropriate institutions to specifically request documents relevant to his January 1975 travel from the USS Gridley (DLG-21) (PAC-FLT, San Diego, California) to the USS Camden (AOE-2) - including but not limited to travel vouchers or receipts, records of transfers, and all other records of foreign travel - to attempt to verify his alleged herbicide exposure during a "COD" plane's refueling stop in Saigon, Vietnam.  

Document all attempts to obtain these records, including any negative responses.  Notify the Veteran and his representative of any negative responses.

3. After completing Step 1 above, to the extent possible, obtain and associate with the claims file all outstanding VA treatment records from the following facilities and time periods:

a. Chillicothe, Ohio VAMC and all associated outpatient clinics from February 2016 to the present;

b. All other VA facilities and time periods identified by the Veteran or his representative in response to Step 1 above.  If any outstanding, relevant VA treatment records from any time before the late 1990s are identified, then this must include a search of archived or retired paper records.  All efforts to obtain these records, including any searches of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.  

4. Then, only after completing all steps above, to the extent possible, proceed with the following instructions.

5. Schedule a VA medical opinion to determine the etiology of the Veteran's current CAD diagnosis.  The claims file must be made available to and reviewed by the examiner.  After reviewing the record, the examiner should answer the following, with a full supporting rationale: 

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's CAD either began during or was otherwise caused by his military service?  

Please expressly consider the following relevant service treatment records: December 1979 service treatment record (noting complaints of chest pain, dyspnea; recommending further cardiac testing); October 1985 cardiology consult (referencing provisional diagnosis of "M [murmur] under stress" in context of strenuous crisis response force training; noting high risk of developing coronary symptoms in next five to ten years).  

Please also specifically address the Veteran's verified duties involving exertion and physical labor during many years of service.

If the examiner finds that the requested opinion cannot be provided without a VA examination, then the RO shall schedule one.  If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

6. Schedule a VA medical opinion to determine the etiology of the Veteran's current lumbosacral spine degenerative changes.  The claims file must be made available to and reviewed by the examiner.  After reviewing the record, the examiner should answer the following, with a full supporting rationale: 

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's lumbosacral spine degenerative changes either began during or were otherwise caused by his military service?  

Please expressly consider the March 1982 service treatment record (noting report that he "threw his back out" recently and complaints of pain in mid-back region; noting muscles tense and knotted).  

Please also specifically address the Veteran's verified duties involving exertion and physical labor during many years of service.

If the examiner finds that the requested opinion cannot be provided without a VA examination, then the RO shall schedule one.  If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

7. Schedule a VA medical opinion to determine the etiology of the Veteran's current right knee degenerative joint disease.  The claims file must be made available to and reviewed by the examiner.  After reviewing the record, the examiner should answer the following, with a full supporting rationale: 

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right knee degenerative joint disease either began during or was otherwise caused by his military service, including his documented right knee injury during service?  

Please expressly consider the February 1982 service treatment record (noting Veteran's report that he slipped on fuel tank ten days ago, hit his knee, and had increasing discomfort; finding tenderness to palpation on examination; diagnosing right knee soft tissue injury).  

Please also specifically address the Veteran's verified duties involving exertion and physical labor during many years of service.

If the examiner finds that the requested opinion cannot be provided without a VA examination, then the RO shall schedule one.  If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

8. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


